              Case 2:20-mc-00075-RSL Document 2 Filed 09/09/20 Page 1 of 1




 1
 2
 3
                                UNITED STATES DISTRICT COURT
 4                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 5
     _______________________________________
 6                                          )
     UNITED STATES OF AMERICA,              )                Case No. MC20-0075RSL
 7                                          )
                           Plaintiffs,      )
 8              v.                          )
                                            )                ORDER TO ISSUE WRIT OF
 9   ABDULKADIR SHEIKH ABU,                 )                CONTINUING GARNISHMENT
                                            )
10                         Defendant,       )
                v.                          )
11                                          )
     THE ESSENTIAL BAKING COMPANY,          )
12   INC.,                                  )
                                            )
13                         Garnishee.       )
     _______________________________________)
14
15          This matter comes before the Court on plaintiff’s “Application for Writ of Continuing
16   Garnishment” for property in which the defendant/judgment debtor, Abdulkadir Sheikh Abu, has
17   a substantial nonexempt interest and which may be in the possession, custody, or control of the
18   garnishee, The Essential Baking Company, Inc. The Court having reviewed the record in this
19   matter, hereby ORDERS that the Clerk of Court issue the “Writ of Continuing Garnishment”
20   (Dkt. # 1-3) and the “Notice to Defendant/Judgment Debtor” (Dkt. # 1-4) submitted by
21   plaintiff’s counsel on September 2, 2020. Pursuant to 28 U.S.C. § 3205(c)(3), plaintiff shall
22   serve the defendant/judgment debtor and the garnishee with a copy of the writ and
23   accompanying instructions.
24
            Dated this 9th day of September, 2020.
25
26                                             Robert S. Lasnik
                                               United States District Judge

     ORDER TO ISSUE WRIT OF GARNISHMENT
